Citation Nr: 1504932	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1989 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran later testified before the undersigned in July 2014.  A transcript of that hearing is of record.  

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic psychiatric disability as a result of her active service.  She has consistently endorsed symptoms of depression, anger problems, panic attacks, and sleep disturbances, since filing her initial claim in 1993.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1994, service connection for PTSD, was denied on the basis that the evidence did not show a stressor that would be markedly distressing to support the PTSD diagnosis.

2.  Evidence received since the September 1994 rating decision denying service connection for PTSD includes evidence of a stressor sufficient to support the diagnosis of PTSD; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record supports a finding that the Veteran has a diagnosis of PTSD which conforms with DSM-IV.

4.  PTSD was shown following the Veteran's active service, the evidence of record establishes that the Veteran's diagnosed PTSD is etiologically related to her active service and her fear of hostile military or terrorist activity.



CONCLUSIONS OF LAW

1.  The September 1994 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD, have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

In the issue for whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric, to include the claim for service connection for PTSD, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. New and Material Evidence

The Veteran submitted a claim for service connection for PTSD in December 1993 and the claim was denied by the RO in a September 1994 rating decision.  The same rating decision also granted the Veteran service connection for depression.  The September 1994 RO denial was based on service treatment and personnel records, and VA treatment records and evaluations.  The RO denied the claim stating that the Veteran did have a current diagnosis of PTSD under the DSM-IV criteria, but that the evidence of record did not show the stressor that would be markedly distressing to support the diagnosis of PTSD.  The Veteran did not the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

In a change applicable to the Veteran's pending claim, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  In pertinent part, the amended regulation provides that under certain circumstances, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Evidence received since the September 1994 decision includes VA treatment records and a VA examination.  All records show that the Veteran stated that, the Veteran reported being afraid for her life on multiple occasions during service, fearing hostile military or terrorist activity.  This evidence is sufficient to meet the low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 C.F.R. § 3.156 (2014).

III. Merits of the Claim

The Veteran claims service connection for an acquired psychiatric disability related to her active military service.  She specifically asserts that she has PTSD stemming from being in constant fear for her life while deployed to Saudi Arabia, where she experienced combat and incoming Scud missiles.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).
The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014).  The provisions of the above amendment apply in this case.

The newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board before that date.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) show a diagnosis and treatment of depression in 1993.  When the Veteran was afforded a VA examination in May 1994, she was diagnosed with PTSD and depression.  The examiner (a VA psychiatrist) opined that the Veteran met the criteria for acute onset of PTSD related to feeling the threat of exposure to life-threatening situations in Saudi Arabia; that the Veteran re-experienced this in the form of nightmares and intrusive memories; and that she had marked restricted affect, trouble with managing anger, irritability, and social isolation.  The May 1994 VA examiner also stated that the Veteran appeared to have a secondary depression, which was fairly prominent and contributed to her lack of motivation for treatment; she appeared to have emotional numbing and continued to want to try to block out memories of her Saudi experiences; and that her PTSD and depression had a definite impact upon the Veteran's level of social functioning, and it remained to be seen if they would also have an impact on her occupational functioning. 

The Veteran's VA treatment records from January 1999 to September 2010 showed ongoing treatment for depression, with some mentions that a PTSD diagnosis might be appropriate in her case.

In September 2010, the Veteran was afforded another VA examination.  The examiner (a staff psychologist) opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but that her subclinical PTSD presentation was often referred to as post-traumatic stress syndrome (PTSS), and that the difference between the two conditions was based upon the number of symptoms experienced, rather than the severity of those symptoms.  The examiner stated that the Veteran's PTSS and the symptoms that the Veteran experienced were presumed to have arisen from traumatic events experienced during military service.  

The examiner also noted that the Veteran did not express fear of hostile military or terrorist activity.  However, the examiner also noted that the Veteran experienced combat when she was in Afghanistan for seven months in 1992, and experienced intense fear for her life during a Scud missile attack.  The Board notes that the examiner's conclusion that the Veteran did not experience fear of hostile military or terrorist activity is in direct contradiction to what the Veteran related to the examiner and what the examiner noted in the report - that the Veteran in fact experienced an intense fear for her life during a missile attack.  As such, the Board affords the September 2010 VA examiner less probative value than the other clinical evidence of record.   
    
In July 2014 the Veteran testified before the Board, reasserting that she was in constant fear for her life while in active service in Southwest Asia and Kuwait.
In sum, the Veteran's post-service VA medical evidence, and specifically the May 1994 VA examination, satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f).  Those records show that the Veteran has been diagnosed as having PTSD as a result of a stressful incident she reportedly experienced during service.  

With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), corroboration of her alleged PTSD stressor is not necessary under 38 C.F.R. § 3.304(f)(3), as the stressor claimed by the Veteran is related to her fear of hostile military or terrorist activity, and a VA psychiatrist confirmed during the May 1994 examination that the claimed stressor was adequate to support a diagnosis of PTSD, and that the Veteran's symptoms were related to the claimed stressor, which was consistent with the places, types, and circumstances of the Veteran's service.  

As such, the Board finds that each criterion necessary for the grant of service connection for PTSD has been established under the provisions of 38 C.F.R. § 3.304(f)(3).  Resolving all doubt in favor of the Veteran, service connection for PTSD is warranted in this case. 

ORDER

The application to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Entitlement to service connection for PTSD is granted.


____________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


